Citation Nr: 1745161	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hyperthyroidism, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In May 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in November 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran contends that he developed hyperthyroidism as a result of his active duty service, to include as secondary to exposure to contaminated water at Camp Lejeune.  The Veteran's military personnel records confirm that he was stationed at Camp Lejeune from September 1975 to October 1976, from June 1977 to October 1977, and from January 1979 to June 1979.  Thus, the Board concedes the Veteran's exposure to contaminated water during his active duty service.  The Veteran's service treatment records do not reveal a hyperthyroidism disability; however, service treatment records do show that in January 1976, May 1976, and February 1979 he reported to sick call complaining of a cough and sore throat.  At that time, the diagnoses ranged from viral respiratory infection to possible strep throat.  Following service, the Veteran was diagnosed with hyperthyroidism in December 2008.  Although, hyperthyroidism is not one of the conditions for which presumptive service connection may be granted under 38 C.F.R § 3.309(f), a veteran is not precluded from establishing service connection with proof of direct causation.  38 C.F.R § 3.309(f) (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Given the foregoing, the Board finds that an opinion regarding the Veteran's hyperthyroidism would be helpful in adjudicating his claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record updated VA treatment records dated since October 2015 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. After the above is completed to the extent possible, send the claims file to an appropriate VA examiner to obtain an opinion on the Veteran's claims for service connection for hyperthyroidism, to include as due to exposure to contaminated water at Camp Lejeune.  If a VA examination is deemed necessary to respond to the questions presented, such should be scheduled.  After review of the claims file, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability    or greater) that the Veteran's hyperthyroidism is etiologically related to in-service exposure to contaminated drinking water at Camp Lejeune? Please explain why or why not.

b. Is it at least as likely as not that the Veteran's hyperthyroidism is etiologically related to the  January 1976, May 1976, and February 1979 in-service complaints of cough and sore throat?  Please explain why or why not.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the above requested actions, and     any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




